DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021, has been entered.
 	Claims 5, 7-10, and 12-28 are canceled.  
	Claims 37-46 are new.
	Claims 1-4, 6, 11, and 29-46 are pending and examined on the merits.

Response to Amendment
	The amendment filed September 21, 2021, does not include all markings to indicate the changes that have been made relative to the immediate prior version of the claims.  In particular, claim 36 has been amended to delete “one or more enzyme cofactors” and insert “live cells” in its place. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is rendered indefinite by the recitation “the target gas.”  Parent claim 1 recites “one or more target gases” and “a C1-C3 hydrogen-comprising target gas.”  The recitation “one or more target gases” encompasses the embodiment of multiple target gases, one of which must be a C1-C3 hydrogen-comprising target gas (given the recitation of this specific target gas in claim 1).  For that embodiment, it is unclear which one of the multiple target gases is “the target gas” of claim 6.  Moreover, it is unclear whether only one, some, or all of the target gases must include an additional component as recited in claim 6.   
Claim 41 recites the limitation "the gas conversion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Though parent claim 2 recites in the preamble “A product…for selective catalysis of gases,” there is no recitation of gas conversion, and thus the recitation “the gas conversion” in claim 41 lacks antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 11, 29-34, and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 41 recite the limitation of the at least one biocatalyst being operable to convert a C1-C3 hydrogen-comprising target gas to a product.  Claims 38 and 39 recite the limitation that the at least one biocatalyst selectively oxidizes a C1-C3 hydrogen-comprising target gas to form a product.  However, these limitations regarding the at least one biocatalyst is not fully supported by the specification as filed, and thus constitute new matter.  The specification discloses that the biocatalytic material readily oxidizes “C1-C3 gases such as methane, carbon monoxide, carbon dioxide, ethane, ethylene; propane; and/or propylene” (page 45, paragraph [00140]).  Also, the specification speaks of catalysis/conversion of “target gases (e.g. C1-C3 gases)” using their biocatalytic microcapsules.  However, there is no teaching that the C1-C3 gases that can be oxidized (reading on converted) by the biocatalyst(s) in the practice of the invention are specifically the subgenus C1-C3 hydrogen-comprising gases.  The list of examples of the C1-C3 gas that is oxidized/catalyzed by the biocatalytic material (page 45, paragraph [00140]) include gases that read on C1-C3 hydrogen-comprising gases:  methane, ethane, ethylene, propane, propylene.  However, the specification does not specify that the C1-C3 gases oxidized/catalyzed by the biocatalyst include any C1-C3 hydrogen-comprising gases other than the examples (methane, etc.), nor does the specification set forth the subgenus of C1-
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically the at least one biocatalyst being operable to convert or selectively oxidize C1-C3 hydrogen-comprising target gas other than methane, ethane, ethylene, propane, and propylene, is not fully described in the specification,  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.
	Since claim 1 comprises new matter, then its dependent claims that do not resolve the issue of new matter, claims 4, 6, 11, 29-34, 39, and 40 must rejected under 35 U.S.C. 112(a).  It is noted that claim 40 does not resolve the new matter rejection since it does not require that the C1-C3 hydrogen-comprising target gas is methane, propylene, or ethylene.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 35, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Aines (US 2013/0109074. Previously cited) in view of Chu (US 2009/0012187).
Aines discloses microcapsules with very thin polymer shells which are used for carbon dioxide capture from flue gas or other industrial gas sources (abstract).  The microcapsule includes a polymer coating and stripping solvents encapsulated within the microcapsule (page 3, paragraph [0033]).  The polymer coating, i.e. polymer surface layer, is very permeable to carbon dioxide (page 3, paragraph [0033]).  Therefore, the polymer surface layer of Aines reads on a ‘polymeric shell permeable to one or more target gases.’  
Additionally, Aines teaches that the microcapsule can further comprise “a layer of catalyst or enzyme on or in said microcapsule body” (claim 2 of Aines).  This is shown in Figure 
An enzyme reads on a biocatalyst.  Moreover, since Aines teaches that the enzyme is added to enhance the reaction rate of carbon dioxide to dissolved carbonate (page 10, paragraph [0126]), then each microcapsule is for selective catalysis of gases (carbon dioxide gases).  A plurality of microcapsules as taught by Aines is comparable to the claimed invention since it reads on a product comprising a plurality of microcapsules for selective catalysis of gases (carbon dioxide gases), each microcapsule comprising:
 a polymeric shell (the polymer surface layer of Aines) permeable to one or more target gases (carbon dioxide); and
at least one biocatalyst (an enzyme) disposed in an interior of the polymeric shell.

Aines differs from the claimed invention in that Aines does not expressly disclose:
each microcapsule comprises a buffer disposed in the interior of the polymeric shell (the polymer surface layer of Aines), wherein the enzyme (reading on the ‘at least one biocatalyst’) is suspended in the buffer; and
the microcapsules are embedded in a polymeric network and/or the polymeric shell (the polymer surface layer of Aines) includes a block polymer/copolymer network.

Regarding difference (a) (Aines does not expressly disclose that each microcapsule comprises a buffer disposed in the interior of the polymeric shell, wherein the enzyme is suspended in the buffer):
Aines teaches an embodiment in which a catalyst is dissolved in the inner fluid of the microcapsule so that carbon dioxide reacts in the inner fluid to form carbonates or complexes (page 10, paragraphs [0120] and [0124]).  Since Aines teaches an embodiment in which the alternative to the enzyme, a catalyst, is dissolved in the inner fluid of the microcapsules, it would have been obvious to have suspended the enzyme in the inner fluid (stripping solvent) of the microcapsule so that the carbon dioxide reacts in the inner fluid with the enzyme to form carbonates.  Moreover, it would have been obvious to do this since, when discussing providing the layer of catalyst or enzyme, Aines teaches that the catalyst or enzyme may be dissolved in the polymer, the solvent, or provided as a separate layer (a triple emulsion) during bead creation (page 10, paragraph [0126]).  In “dissolving” the enzyme in the solvent (i.e. stripping solvent), the enzyme is suspended in the stripping solvent.  
Additionally, Aines teaches that the stripping solvent encapsulated within the microcapsule can be an ionic buffer solution (page 2, paragraph [0031]).  It would have been within the purview of the skilled artisan to have used an ionic buffer solution as the stripping solvent in which the enzyme is suspended.  The ionic buffer solution is disclosed amongst the suitable stripping solvents in Aines and thus would have been expected to be suitable to serve as the inner fluid in which the enzyme is suspended therein.  

Regarding difference (b) (Aines does not expressly disclose the microcapsules are embedded in a polymeric network and/or the polymeric shell includes a block polymer/copolymer network):
Aines teaches that the polymer surface layer 202 (Figure 2; reads on ‘polymeric shell’) is made of any of several families of polymers, including polystyrene, polyethylene, polypropylene, nylon, and others (page 3, paragraph [0033]).
Aines cites US 7,776,927, US 2009/0012187, and US 2009/0131543 for disclosing systems for producing microcapsules and which are incorporated by reference (paragraph [0077]).  Chu teaches emulsions and the production of emulsions (paragraph [0006]).  Chu indicates that the fluids forming the emulsion may include polymers such as copolymers, which can be subsequently polymerized (paragraph [0047]).  An examples it a copolymer of poly(normal-butyl acrylate)-poly(acrylic acid) (paragraph [0047]).  Such copolymers read on a block polymer/copolymer network.
In incorporating by reference Chu for producing their microcapsules, then it would have been obvious to have applied the technique of forming copolymers as the emulsion and subsequently polymerizing them.  Therefore, the polymeric shell of the microcapsules includes a block polymer/copolymer network.  
As such, Aines in view of Chu renders obvious instant claims 2, 35, and 46.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aines and Chu as applied to claims 2, 35, and 46 above, and further in view of Saunders (US 2011/0174156. Previously cited).

Saunders discloses a reactor and a process suitable for extracting carbon dioxide from a carbon dioxide-containing gas stream (abstract) such as flue gas (page 1, paragraph [0001]).  Biological catalysts such as carbon anhydrase are able to increase the rate of the carbon dioxide hydration reaction to produce an equilibrium of carbonic acid, bicarbonate, and carbonate ions (page 1, paragraph [0003]).  Therefore, the invention of Saunders may be aided by an enzyme or a chemical or physical solvent that have affinity toward carbon dioxide (page 6, paragraph [0042]).  A preferred enzyme is carbonic anhydrase (page 6, paragraph [0042]).  Saunders states, “Since carbonic anhydrase reacts specifically with dissolved CO2, it favors the movement of gaseous CO2 into the fluid in the absorption module by accelerating the reaction of the dissolved CO2 and water to form carbonic acid which dissociates into bicarbonate, and carbonate, thereby removing CO2 rapidly and allowing the dissolution of more CO2 from the feed gas stream into the water to a greater extent than would occur only by diffusion” (page 6, paragraph [0042]).
Additionally, Saunders teaches that the carbonic anhydrase to be included in the reactor or process may be stabilized in accordance with methods known in the art, including adding a reducing agent to limit oxidation of the carbonic anhydrase (page 13, paragraph [0082]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the enzyme of the invention rendered obvious by Aines in view of Chu (microcapsules wherein enzyme is suspended in buffer) with carbonic anhydrase for the predictable result of enhancing the reaction rate of carbon dioxide to dissolved carbonate (as sought by Aines in paragraph [0126]).  There would have been a 
A holding of obviousness is clearly required.  

Response to Arguments
Applicant’s arguments, filed September 21, 2021, with respect to the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) of claims 1, 4-6, and 9-11 as being anticipated by Aines, the rejection under 35 U.S.C. 103 of claims 1, 2, 4-6, 9-11, and 32-35 as being unpatentable over Aines, the rejection under 35 U.S.C. 103 of claims 1-6, 9-11, and 32-35 as being unpatentable over Aines in further view of Saunders, the rejection under 35 U.S.C. 103 of claims 1-6, 9-11, and 32-36 as being unpatentable over Aines and Saunders in further view of Rambo, the rejection under 35 U.S.C. 103 of claims 1, 2, 4-11, 27, and 32-35 as being unpatentable over Aines in further view of Vericella and in light of the Safety Data Sheet of SEMICOSIL ® 949 UV A and the Safety Data Sheet of SEMICOSIL ® 949 UV B, and the rejection under 35 U.S.C. 
However, upon further consideration, a new ground(s) of rejection are made in view of the amendment and the previously cited art (including Aines) in combination with newly cited art.

Conclusion
Claim 37 is allowable.
Claims 36 and 42-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651